Citation Nr: 0212930	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  The veteran died in October 1997.  The 
appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2000, a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in May 2000.  Although the 
appellant initially requested a Board hearing at the RO, she 
subsequently withdrew the hearing request. 


FINDINGS OF FACT

1.  The veteran had active duty service from November 1965 to 
November 1969, including a period of Vietnam service.

2.  The veteran died in October 1997; the immediate cause of 
death was listed on his death certificate as septic shock due 
to end stage liver disease.

3.  At the time of the veteran's death, service connection 
was in effect for Post-Traumatic Stress Disorder (PTSD) and 
for residuals of a fracture of the left little finger 
metacarpal.  

4.  Liver disease is not a disease associated by VA 
regulation with exposure to certain herbicide agents.

5.  Liver disease was not manifested during the veteran's 
active military service or for many years after his  
separation from service, nor was the veteran's liver disease 
otherwise related to the veteran's active military service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
discussion in the January 2000 rating decision and March 2000 
statement of the case adequately informed the appellant of 
the legal criteria for entitlement to service connection for 
the cause of the veteran's death and the evidence necessary 
to establish entitlement to this benefits.  Further, in a 
March 2001 letter and an April 2002 supplemental statement of 
the case the appellant was effectively furnished notice of 
the types of evidence necessary to substantiate her claim as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all notice requirements of VCAA 
have been met in this case. 

Further, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA and private medical records and 
correspondence from the appellant.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  The Board finds 
that the record as it stands includes sufficient competent 
medical evidence to decide the claim and that an examination 
and etiology opinion are not necessary.  38 C.F.R. 
§ 3.159(c)(4); see 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death,  
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cirrhosis of the liver, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, applicable regulations provide that a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. § 3.307.  The law currently 
provides for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub.  
L. No. 107-103, 115 Stat. 976 (2001).  If a veteran was 
exposed to an herbicide agent during active military, navel, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma);  
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent of more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

Liver disease is not listed as a presumptive disease under 
regulations pertaining to herbicide exposure.  In fact, after 
specifically reviewing and considering available medical and 
scientific evidence, VA has expressly determined that the 
credible evidence against an association between herbicide 
exposure and gastrointestinal and digestive disease (to 
include diseases of the liver) outweighs the credible 
evidence for such an association.  VA has determined that 
such a positive association does not exist.  See 67 Fed. Reg. 
42,600, 42605 (June 24, 2002).  

At the time of the veteran's death in October 1997, service 
connection was in effect for PTSD which was evaluated as 10 
percent disabling and for residuals of a fracture of the left 
little finger metacarpal which was evaluated as 0 percent 
disabling.  There is no evidence of record indicating that 
either of these service-connected disabilities was linked to 
the cause of the veteran's death in any way and the appellant 
has not alleged such link.  

A review of the record reflects the cause of the veteran's 
death was reported as septic shock due to end stage liver 
disease.  The veteran was not treated for liver problems 
during active duty.  The service medical records are silent 
as to any liver disorder.  There is evidence of record 
demonstrating that the veteran was treated for cirrhosis of 
the liver beginning in the 1990's.  However, there is no 
evidence of record demonstrating that the veteran's cirrhosis 
was present within one year of discharge which would allow 
for a grant of service connection on a presumptive basis.  

The veteran served in Vietnam and exposure to Agent Orange 
has been conceded.  However, as noted above, liver disease is 
not a disease associated with exposure to certain herbicide 
agents as listed in 38 C.F.R. § 3.309.  Entitlement to 
service connection for end stage liver disease on a 
presumptive basis due to Agent Orange exposure is not 
warranted.  See 38 C.F.R. § 3.307.  

However, the Board must also consider the appellant's claim 
on a direct basis pursuant to 38 C.F.R. § 3.303.  In Combee 
v. Brown, the United States Court of Appeals for the Federal 
Circuit held that when a claimant is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4  
Vet. App. 78 (1993).  

Associated with the claims file is a June 1997 letter from R. 
H., D.O., wherein he reports that the veteran had been 
diagnosed with chronic widespread pain syndrome, cirrhosis of 
the liver with blood dyscrasia and bone marrow suppression, a 
history of Agent Orange exposure, bilateral nerve hearing 
loss, psoriasis of the skin, widespread autonomic neuropathy 
and peripheral neuropathy.  It was the author's 
"professional opinion that [the veteran's] problems may be 
related to previous exposure to Agent Orange toxins which may 
have caused his condition affecting his skin, his nervous 
system and possibly even his hearing loss and liver and blood 
disease."  The Board finds the opinion from Dr. R. H. to be 
too speculative to constitute competent medical evidence 
linking the veteran's liver disease and exposure to Agent 
Orange to the cause of his death.  In Morris v. West, 13 Vet. 
App. 94, 97 (1999), a diagnosis that the appellant was 
"possibly" suffering from schizophrenia was deemed by the 
Court to be speculative.  The Board notes that the probative 
value of a doctor's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Dr. R. H. did not indicate upon what basis he 
was linking the veteran's liver disease to exposure to Agent 
Orange.  The Board attaches little probative value to this 
opinion.  

The fact that Dr. R. H.'s opinion was speculative at best as 
to the etiology of the liver disorder is supported by the 
doctor's own clinical records for the veteran dated from 1994 
to 1997 which include the following assessments by the 
doctor: previous liver disease because of alcohol abuse; 
chronic alcoholic liver disease with blood dyscrasia; 
alcoholic liver disease with cirrhosis; and alcoholic 
cirrhosis of the liver.  These records demonstrate that the 
doctor had affirmatively linked the veteran's liver problems 
to alcohol abuse, at least up until May 1997, approximately 
one month prior to his June 1997 letter.  

In support of the finding that the veteran's liver problems 
were related to alcohol abuse is a June 1991 private clinical 
record which includes the diagnosis that the veteran had 
documented significant liver cirrhosis, with marked portal 
hypertension and splenomegaly, most likely secondary to 
history of alcoholism.  The Board finds the term "most 
likely" is not speculative and the use of this phrase by 
trained medical personnel effectively links the veteran's 
liver problems to alcohol use, not to exposure to herbicide 
agents.  

An October 1997 hospital record from the veteran's last 
period of treatment included the notation that the veteran 
had liver failure with resultant pancreatic failure, partial 
kidney failure "and they believe this is the result of Agent 
Orange in the Vietnam war."  A separate record from the same 
date indicated that the veteran had a "history significant 
for cirrhosis of the liver related to some toxins in Vietnam 
War."  It was specifically noted that the history had been 
obtained from the veteran's family and the emergency room 
physician.  A third record from the same period also 
indicated that the veteran had a history of cirrhosis of the 
liver related to some toxins from the Vietnam war.  The Board 
finds this evidence cannot serve as a basis for a grant of 
service connection for the cause of the veteran's death based 
on Agent Orange exposure as it is apparently based on a 
history reported by the veteran's family.  An assessment 
based on an inaccurate history is of no probative value.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998).  This opinion 
does not address the well documented alcohol abuse evidenced 
in the claims file.  It appears clear that these opinions 
were based in large part on an inaccurate history, and they 
are therefore are of diminished probative value, especially 
in light of the negative published findings based on VA's 
review of available medical literature and studies which 
considered the possibility of an association between liver 
disease and herbicide exposure.  See 67 Fed. Reg. 42,600, 
42605 (June 24, 2002).

In sum, although the Board sympathizes with the appellant, 
the Board is compelled to conclude that the criteria for 
entitlement to service connection for the cause of the 
veteran's death have not been met.  The preponderance of the 
competent evidence is against a finding that exposure to 
herbicide agents was in any manner related to the veteran's 
death.  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet.  App. 49, 
53 (1990). 


ORDER

The appeal is denied.   


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

